DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 19-21, filed 12/13/2021, with respect to claims 1-5, 7-14, 16-18 and 20-24 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-14, 16-18 and 20-24 has been withdrawn based upon the following examiner’s amendment to the claims. 

Allowable Subject Matter
Claims 1-5, 7-14, 16-18 and 20-24 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's Representative, Attorney Stephen Martin (Reg. No. 56,740), on 12/20/2021.
The amendment filed on December 13, 2021 has been considered and entered.
The instant examiner’s amendment is directed to said entered amendment.
The application has been amended as follows:
IN THE CLAIMS
Replace the following claims:

Claim 1. (Currently Amended) A multi-source web traffic analytics system, comprising: 
an internet traffic analysis server configured for providing traffic data for a digital media platform having a plurality of digital content items; 
one or more crawler servers configured for providing crawl logs of the digital media platform, wherein the one or more crawler servers comprise one or more of a web crawler server and an application crawler server; 
a Web server comprising: 
a communication system; and 
a processor coupled to the communication system and configured to: 
(a) obtain crawl data collected by the one or more crawler servers and traffic data collected by the internet traffic analysis server via the communication system, wherein the crawl data comprises a copy of each digital content item or copy of a page representing each digital content item, and wherein the traffic data comprises a number of interactions with each digital content item in the plurality of digital content items of the digital media platform; 
Page 2 of 21(b) store the crawl data in a first database and store traffic data in a second database; 
(c) determine via an application programing interface (API), from the crawl data in the first database and the traffic data in the second database, an amount of promotion for each digital content item in the plurality of digital content items of the 
determining via the API, from the crawl data and the traffic data, a number of exposures of a promotion for [[the]] a respective digital content item during the evaluation period; 
determining via the API, from the crawl data and the traffic data, an average number of exposures for a digital content item during the evaluation period; and 
determining via the API a promotion ratio for the respective digital content item based on the number of exposures of the promotion for the respective digital content item during the evaluation period and the average number of exposures for a digital content item during the evaluation period; 
(d) determine via the API, from the traffic data in the second database for the evaluation period, an adjusted number of interactions with each digital content item based on the number of interactions with each digital content item and the promotion ratio; 
(e) determine, from the traffic data in the second database for the evaluation period, a user performance indicator for each digital content item based on the adjusted number of interactions, an Page 3 of 21engagement index measuring an amount of time spent by users interacting with each digital content item relative to an average time spent by users interacting with a digital content item, and a recirculation index measuring an amount of interaction with additional digital content items attributable to each digital content item; 

(g) determine an overall performance indicator for each digital content item based on the user performance indicator and the subscriber performance indicator for the digital content item with configurable weights associated with each of the user performance indicator and the subscriber performance indicator; 
(h) cause an interactive portal to be displayed on a display of a client device in communication with the Web server via the communication system, the interactive portal providing a real-time analysis of the digital media platform, the interactive portal configured to provide a number of interactive graphical user interface screens that are displayable, each interactive graphical user interface screen displaying real-time performance Page 4 of 21information for one or more digital content items based on one or more performance indicators selected from the user performance indicator for each digital content item, the subscriber performance indicator for each digital content item and the 
(i) repeat operations (a) to (g) at a regular interval to generate updated values for the user performance indicator, the subscriber performance indicator and the overall performance indicator for each digital content item; and 
(j) cause the interactive portal displayed on the display of the client device to be updated in real-time with the updated values for the user performance indicator, the subscriber performance indicator and the overall performance indicator for each digital content item.

Claim 5. (Currently Amended) A Web server, comprising: 
a communication system; and 
a processor coupled to the communication system and configured to: 
(a) obtain crawl data by one or more crawler servers and traffic data collected by an internet traffic analysis server via the communication system, wherein the crawl data comprises a copy of each digital content item or copy of a page representing each digital content item, and wherein the traffic data comprises a number of interactions with each digital content item in the plurality of digital content items of the digital media platform, wherein the one or more crawler servers comprise one or more of a web crawler server and an application crawler server; 
(b) store the crawl data in a first database and store traffic data in a second database; 

determining via the API, from the crawl data and the traffic data, a number of exposures of a promotion for [[the]] a respective digital content item during the evaluation period; 
determining via the API, from the crawl data and the traffic Page 6 of 21data, an average number of exposures for a digital content item during the evaluation period; and 
determining via the API a promotion ratio for the respective digital content item based on the number of exposures of the promotion for the respective digital content item during the evaluation period and the average number of exposures for a digital content item during the evaluation period; 
(d) determine via the API, from the traffic data in the second database for the evaluation period, an adjusted number of interactions with each digital content item based on the number of interactions with each digital content item and the promotion ratio; 
(e) determine, from the traffic data in the second database for the evaluation period, a user performance indicator for each digital content item based on the adjusted number of interactions, an engagement index measuring an amount of time spent by 
(f) determine, from the traffic data in the second database for the evaluation period, a subscriber performance indicator for each digital content item based on an acquisition performance indicator measuring an amount of new subscribers during the evaluation period attributable to each digital content item based on the adjusted number of interactions and a number of new subscribers generated in response to a paywall presented before allowing interaction with the digital content item, and a retention performance indicator for each digital content item measuring an amount of existing subscribers retained during the evaluation period attributable to each digital content item based on the adjusted number of interactions and Page 7 of 21an average number of interactions for all digital content items in the plurality of the digital content items for promotion of the digital content items; 
(g) determine an overall performance indicator for each digital content item based on the user performance indicator and the subscriber performance indicator for the digital content item with configurable weights associated with each of the user performance indicator and the subscriber performance indicator; 
(h) cause an interactive portal to be displayed on a display of a client device in communication with the Web server via the communication system, the interactive portal configured to provide a number of interactive graphical user interface screens comprising interactive user interface screens that are displayable, each interactive 
(i) repeat operations (a) to (g) at a regular interval to generate updated values for the user performance indicator, the subscriber performance indicator and the overall performance indicator for each digital content item; and 
(j) cause the interactive portal displayed on the display of the client device to be updated in real-time with the updated values for the user performance indicator, the subscriber performance indicator and the overall performance indicator for each digital content item.

Claim 20. (Currently Amended) A method of performing multi-source web traffic analytics for a digital media platform comprising a plurality of digital content items, the method performed by a Web server comprising a communication system and a processor coupled to the communication system, the method comprising: 
(a) obtaining crawl data by one or more crawler servers and traffic data collected by an internet traffic analysis server via the communication system, wherein the crawl data comprises a copy of each digital content item or copy of a pace representing each digital content item, and wherein the traffic data comprises a number of interactions with each digital content item in the plurality of digital content items of the digital 
(b) storing the crawl data in a first database based and storing traffic data in a second database; 
(c) determining via an application programing interface (API), from the crawl data in the first database and the traffic data in the second database, an amount of promotion for each digital content item in the plurality of digital content items of the digital media platform presented to a user viewport during an evaluation period, wherein the amount of promotion for each digital content item is determined by: 
determining via the API, from the crawl data and the traffic data, a number of exposures of a promotion for [[the]] a respective digital content item during the evaluation period; 
determining, from the crawl data and the traffic data, an average number of exposures for a digital content item during the evaluation period; and 
Page 14 of 21determining via the API a promotion ratio for the respective digital content item based on the number of exposures of the promotion for the respective digital content item during the evaluation period and the average number of exposures for a digital content item during the evaluation period; 
(d) determining via the API, from the traffic data in the second database for the evaluation period, an adjusted number of interactions with each digital content item based on the number of interactions with each digital content item and the promotion ratio; 

(f) determining, from the traffic data in the second database for the evaluation period, a subscriber performance indicator for each digital content item based on an acquisition performance indicator measuring an amount of new subscribers during the evaluation period attributable to each digital content item based on the adjusted number of interactions and a number of new subscribers generated in response to a paywall presented before allowing interaction with the digital content item, and a retention performance indicator for each digital content item measuring an amount of existing subscribers retained during the evaluation period attributable to each digital content item based on the adjusted number of interactions and an average number of interactions for all digital content items in the plurality of the digital content items for promotion of the digital content items; 
(g) determining an overall performance indicator for each digital content item based on the user performance indicator and the subscriber performance indicator Page 15 of 21for the digital content item with configurable weights associated with each of the user performance indicator and the subscriber performance indicator; 

(i) repeating operations (a) to (g) at a regular interval to generate updated values for the user performance indicator, the subscriber performance indicator and the overall performance indicator for each digital content item; and 
(j) causing the interactive portal displayed on the display of the client device to be updated in real-time with the updated values for the user performance indicator, the subscriber performance indicator and the overall performance indicator for each digital content item.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Diedra McQuitery/Primary Examiner, Art Unit 2166